 656DECISIONSOF NATIONAL LABOR RELATIONS BOARDDePalma Printing Co. and Local 1, 4.malgamated Li-thographers of America,International Typographi-cal Union,AFL-CIO. Case 22-CA-4498April 26, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn January 21, 1972, Trial Examiner Henry S.Salim issued the attached Decision in this proceeding.Thereafter, both General Counsel and Respondentfiled exceptions and supporting briefs, and Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions only to the extentconsistent herewith and to adopt his recommendedOrder as modified below.The Trial Examiner found that employee Ted Skut-nik was discharged in violation of Section 8(a)(3) and(1) of the Act. We agree with that finding, not only forthe reasons set forth in the Trial Examiner's Decision,but also upon the additional grounds described be-low. The Trial Examiner further found that allega-tions of interrogation, threats, and surveillance werenot supported by the record and he recommendedthat they be dismissed. We disagree.'The uncontradicted evidence adduced in support ofthese allegationsshows that shortly after Skutnik'sdischarge, employee Villane met with Joseph DePal-i In its exceptions,Respondent contends that the 8(axl) allegations werenot at issue and, therefore,should not have been considered by the TrialExaminer.In support of this position, Respondent argues that the charge didnot mention threats,interrogation, or surveillance and, in any event,the TrialExaminer ruled that the sole issue was Skutnik's discharge.Respondent's firstcontention was answered by the Trial Examiner at the hearing.In responseto a question from Respondent's attorney as to whether"we [are) going totry thematter as set forth on the charge sheet or [whether there is] anotherunfair labor charge before us," the Trial Examiner stated that he was "guidedby the complaint,"which specifically sets forth the 8(axl) allegations. Withrespect to Respondent's second contention,the record discloses that its attor-ney, in his opening statement,argued that the 8(axl) allegations were tiedto the discharge,that they should not be considered as a separate matter, andthat the only issue was Skutnik's termination. The Trial Examiner merelysaid that"I acknowledge the issues arejoined.. "In this context,the mostthat can be drawn from the Trial Examiner's statement is that it constitutesan expression that the 8(axl) allegations were related to the discharge; in noway can these words be reasonably construed as meaning that such allega-tions would not be litigated.Indeed,that situation could only have beenreached by an amendment to the complaint and the General Counsel, notthe Trial Examiner,has the authority to make such a motion.We thereforebelieve that it was proper for the Trial Examiner to consider the 8(a)(l)allegations and, by virtue of the General Counsel's exceptions,they are nowbefore us.ma, Sr., Respondent's president, and reminded him itwas he who had notified Plant Superintendent Cuomothat Skutnik was attempting to organize the shop.Villane testified that DePalma said that Skutnik hadbeen suspected of being a union man and that hewanted to fire him earlier, but that his sons, officersof Respondent, persuaded him to keep Skutnik be-causehe was a good pressman. DePalma also saidthat Skutnik was discharged for his union activities inthe shopas wellas for the inadequate printing doneon the Howmedica job and that he, DePalma, wouldput a padlock on the door before he would sign acontract.We find this last statement constitutes athreat of plant closure in violation of Section8(a)(1).Russo, another employee, spoke with Cuomo theday following Skutnik's discharge. Russo testified,"So Mr. Cuomo says to me, `Larry, what do you think,we are stupid here? We know what is going on, weknow who was behind the whole thing; now we havegot rid of him, who do you think will be sitting in forthe union [as anelection observer]?' "When Russoreplied that he did not know, Cuomo took out a listof names and asked if it would be Villane, Hallihan,or other employees on the list. We find that Cuomo'scomments constitute both interrogation and surveil-lance in contravention of Section 8(a)(1) of the Act.Furthermore, in our opinion, the statements of De-Palma and Cuomo clearly establish that Skutnik's un-ion activities were of major concern to Respondent,and substantiate the Trial Examiner's conclusion thathe was discharged in violation of Section 8(a)(3) and(1) of the Act. Since we have found that Respondentengaged in threats, interrogation, and surveillance inviolation of the Act, we shall provide the appropriateremedy and amend the recommended Order and no-tice accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner as modified below andhereby orders that DePalma Printing Co., Newark,New Jersey, its officers, agents, successors, and as-signs, shall take the action set forth in the TrialExaminer's recommended Order as herein modified:1.Redesignate paragraph 1(b) as 1(e) and add thefollowing:"(b) Threatening employees with plant closure be-cause a union has become the bargaining representa-tive of employees."(c) Interrogating employees as to their union activ-ities in a manner constituting a violation of Section8(a)(1) of the Act.196 NLRB No. 94 DePALMA PRINTING CO."(d) Engaging in surveillance of employees' unionactivities."2.Substitute the attached notice fortheTrialExaminer's notice.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we, DePalma PrintingCompany, violated the National Labor Relations Act,and we have been ordered to post this notice. Weintend to carry out the order of the Board, the judg-ment of the court, and abide by the following:The Act gives all employees the followingrights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a repre-sentative whom they chooseTo act together for collective bargainingor mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT do anything that interferes withthese rights. All of our employees are free to be-long to Local 1, Amalgamated Lithographers ofAmerica, International Typographical Union,AFL-CIO, or to any other union.WE WILL NOT discourage membership by ouremployees in Local 1, Amalgamated Lithorga-phers of America, International TypographicalUnion, AFL-CIO, or in any other labor organi-zation, or discriminate against them by dis-charging them because they support any union.WE WILL NOT discharge or otherwise discrim-inate against any employee because he or shejoined, assisted, or supported a union.WE WILL NOT threaten employees with plantclosure because a union has become the bargain-ing representative of employees.WE WILL NOT interrogate our employees as totheir union activities in a manner constituting aviolation of Section 8(a)(1) of the Act.WE WILL NOT engage in surveillance of employ-ees' union activities.WE WILL offer to Ted Skutnik immediate andfull reinstatement to his job with us, if the sameexists, and if not, to a substantially equivalentjob, and we will pay him the wages he lost be-cause of his discharge, together with 6 percentinterest.DatedByDEPALMA PRINTING CO.(Employer)657(Representative)(Title)We will notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, 16th Floor, 970Broad Street, Newark, New Jersey 07102, Telephone201-645-2100.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S. SAHM, Trial Examiner: This case was heard atNewark, New Jersey, on September 15, 1971.1 The chargewas filed by the Union on June 16, and the complaint issuedon August 9. The primary issues are whether the Respon-dent Company, during an organizational campaign, viola-ted Section 8(a)(1) of the Act by unlawfully interrogating itsemployees, engaged in surveillance of employees' union ac-tivities, and warned its employees that they would be dis-charged if they engaged in union activities. The complaintalso alleges that Respondent discriminatorily dischargedTed Skutnik on June 10, in violation of Section 8(a)(3) ofthe Act. Briefs were filed by the parties on October 15.FINDINGS OF FACTITHE BUSINESSOF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDRespondent,a New Jersey corporation located at Ridge-field Park, New Jersey,is engaged in the manufacture, sale,and distribution of offset and letter press printing products.During the calendar year 1970, Respondent manufactured,sold, and distributed at its plant products,goods,and mate-rials valued in excess of $50,000 which were shipped fromits plant directly to States located outside of New Jersey. Itis found that Respondent is an employer engaged in com-merce within the meaning of Section2(6) and (7) of the Actand that the Charging Party;In amed in the caption above,herein called the Union,isabor organization within themeaning of Section 2(5) of the Act.1All datesherein, unless otherwiseindicated,refer tothe year 1971. 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDit.The Unfair LaborPracticesA. The TestimonyTed Skutnik, the alleged discrimmatee, has been a print-ing craftsman for approximately 34 years and has operateda four-color offset press for 18 years. Skutnik testified thatinFebruary 1971, he read a newspaper advertisementplaced by the DePalma Printing Company, the Respondentherein, which sought a printing press operator. He thereu-pon called Local 1, Amalgamated Lithographers of Ameri-ca, International Typographical Union, AFL-CIO, of NewYork City, New York, the Charging Party, of which Skutnikwas a member, to ascertain if the Respondent Companyemployed union men. He was informed by a union officialnamed Gilbert that the plant was not a union plant but itwould be all right for him to apply for a position withRespondent DePalma Panting Company.On February 9, Skutnik went to the DePalma plant andfilled out an application for employment. He did not list allthe employers for whom he had worked in the past becauseGilbert, the union official, had advised Skutnik that if theRespondent discovered that he had worked for union plantsin the past, "I would not be hired:' He was hired by theDePalma Printing Company on February 9, the same daythat he submitted his application, and was placed in chargeof a four-color press with three men working under hissupervision to operate this press. Skutnik was discharged byRespondent on June 10. Skutnik testified this was the firsttime he had ever been terminated by any employer.Skutnik's testimony continues that, when he went to workfor the Company, the four-color press which he and histhree helpers operated was new but that it had "bugs" in itwhich caused it to not work properly. He notified the fore-man of this faulty condition of the new press, and each timehe complained about the unsatisfactory manner in whichthe press was operating, various company officials assuredhim that it would be repaired, but Skutnik testified no re-pairs were ever made up until the time he was dischargedon June 10.Skutnik testified that in the latter part of May, he startedon a printing job ordered by the Howmedica Company buthe encountered printing trouble because of defective paper.He brought this to the attention of his foreman, DeMari,who told him they did not have any other paper. Since therewas a deadline for completion of this job, he was told byDeMari to finishit asbest he could.Becausehe was orderedto finish this job in order to meet the deadline, testifiedSkutnik, the ink on the paper did not dry properly, whereup-on his foreman, DeMari, directed him to apply a protectivecoating of varnish to the paper in order to enable the ink todry faster. Skutnik states that he remonstrated with DeMarisuggestingthattheyfirst let the ink dry naturally and notapply the varnish, but DeMari disagreed, stating that thejob must be finished in order to meet the deadline.Skutnik testified that during the time he worked as apressmanfor the Respondent, the quality of his work wasnever criticized. He testified that both Joseph DePalma,vice president of Respondent Company, andPVincent De-Palma, its secretary, had complimented him on "several"jobs, specifically one produced for the North German LloydCompany, and another for the Johnson & Johnson Compa-ny. His testimony continued that the three press helpers whoworked under his supervision were not qualified, whichmade his job much more difficult.At approximately 3 p.m. on June 10, Skutnik was askedif he would be willing to work overtime, to which he agreed.He statesthat about an hour later, he was fired by CharlesCuomo, the plant superintendent, who handed him a checkabout 4:15 p.m.and told him that he was terminated as of4:30 p.m. that same day. Skutnik testified that Cuomo askedhim if he wanted to know the reason why he was fired, towhich Skutnik replied,"No. This is the best news I haveheard in the four months I have worked here...He askedme," continued Skutnik's testimony, " ...why I made sucha statement and I replied that`this was the toughest job Ihave ever had in the 34 years I have been in the[printing]business.'"When Cuomo asked his reasons,testified Skut-nik, "I told him that the help I had assisting me on this presswere not qualified."Skutnik was fired during the course of a union organiza-tional campaign at Respondent's plant,about 3 weeks be-fore an election was to be conducted among its employees,on July1,under the auspices of the National Labor Rela-tions Board.2Skutnik testified that approximately 2 monthsafter he began working for Respondent,he solicited two ofhis press assistants,Hallahan and Russo,to join the Union,representing to them the advantages of having a union inthe plant.On cross-examination,Skutnik testified that when he ap-plied for a job with the Respondent this was the first timehe had ever made out a job application in the 34 years hehad been a press operator because,up to this time,the unionhad always referred him to the employer.This job with theRespondent was the only job he had ever had in the printingtrade where his union did not dispatch him to the employer.Skutnik admitted,on his cross-examination, that he madefalse representations on the DePalma job application formwith respect to his former employers,particularly the Stuy-vesant Printing Company which he had never worked foralthough he stated he had on his job application form. Skut-nik also admitted that the Howmedicaprinting job wasdefective but testified that this was due to the inferior quali-ty of the paper and was through no fault of his own. Seesupra,and Respondent's Exhibit 2, a letter from Howmedi-ca, Inc.,complaining about the poor quality of the printing.He also stated that he was not aware of any other customerswho complained of the various jobs on which he hadworked.However,when he was shown the letter fromHowmedica to the Respondent which complained about theprintingjob,Skutnik admitted that Cuomo,the plant super-intendent,had informed him on the day he was dischargedthat the Howmedicajob was rejected,towhich Skutnikmade no comment.He was then shown,by counsel forRespondent,a letter which had been received from the Eq-uitable Life Insurance Society with respect to a complaintmade by them of a printing job which was not satisfactory.When he was asked if he had worked on thisjob, his answerwas, "I may have."Skutnik went on to explain that Respon-dent had never notified him that the printing of the Equita-ble job was unsatisfactory to the customer.At another pointin his cross-examination,Skutnik contradicted his prior tes-timony that he "may"have worked on the Equitable LifeInsurance Society job,stating that he later learned the Eq-uitable job was rejected.He testified,in answer to questions by Respondent'scounsel,that he had a conversation with Gilbert,an officialof the Charging Union,and that he asked Gilbert,when heapplied for a job with the Respondent, whether it was aunion shop.Skutnik testified that Gilbert told him that theDePalma Printing Company was not a union shop, and "Heasked me to go in and organize the shop [of the Respon-dent]."2A representation petition was filedby the Union on May 27, 1971, Case22-RC-5008.A stipulation for a consent election wasfiled bythe parties onJune 18, 1971 The Unionwon the election and on July 12, 1971, a certificateof representation issued. DePALMA PRINTING CO.He was then shown a letter for the Johnson&JohnsonCompany which complained about a defective job he hadworked on for them;he stated he had never been informedthat this job was unsatisfactory to the customer.Skutnikmaintained that,other than the Howmedica and EquitableLife Insurance orders,he does not know of any other print-ing job of his which was unsatisfactory.Arnold Schwartz worked for the Respondent as a produc-tion manager from April to July 4,1971, when he was dis-charged by Respondent for unsatisfactory performance ofduties.He testified that on one occasion,when he wasspeaking with Rudolph DePalma,treasurer of RespondentCompany,he inquired why Skutnik was hired by the Com-pany as he was a union man. According to Schwartz, De-Palma replied that Skutnik's application for employmentdid not reveal he was a union man, and that he would closeup the plant before "they would go union."Willian Villane,who has been employed intermittently bythe Respondent Company during the past 4 years,testifiedthat he was rehired by the company in February 1971, atwhich time he was told by Joseph DePalma,Sr., presidentof the company,that, "I think you have learned your lesson,and we'll take you back."Villane explained DePalma'scryptic statement as follows:In May 1970, the Board con-ducted an election at the plant and the Union lost. Thefollowing August,Villane testified,he was fired because hetold Joseph DePalma,Sr., that he had voted for the Union.Villane continued that Cuomo,the plant superintendent,told him was a "wise-guy troublemaker."Villane,whoworked on the same press as Skutnik,testified that in Feb-ruary or March,Skutnik asked him to join the Union. Thefollowing day, continues Villane's testimony,he disclosed toCuomo,the plant superintendent, that Skutnik was attempt-ing to bring the Union into the plant.It was stipulated thatRespondent knew of Skutnik's union activities as early asMarch 1971.After Skutnik was discharged on June 10, Vil-lane testified he went to the office of Joseph DePalma, Sr.,and reminded him it was he who had notified Cuomo thatSkutnik was attempting to bringthe Union into the plant.Villane's testimony continues that Joseph DePalma, Sr.,told him that Skutnik had been suspected of being a unionman and that he wanted to fire him immediately upon learn-ing of this but that his sons,who are officers of RespondentCompany,prevailed upon him not to fire Skutnik. DePal-ma, Sr.,told him,stated Villane,that he fired Skutnik notonly because of his union activities but also because of theinadequate printing job he had done on the Howmedica job.Villane,on redirect,testified that before the Howmedica jobwas "redone,"new rollers were installed on the press andthe varnish was allowed to dry before the reverse side wasrun, which resulted in thisjob being completed satisfactori-Villane testified that not only had he never heardKutnik's work criticized but, on the contrary,had beenpresent when company officials complimented the qualityof Skutnik'swork as being very good.Villane also testifiedthat DePalma,Sr., told him he would close his shop beforehe signed a contract with the Union.Russo,a printer for 25 years,has been employed by theRespondent for the past 8 years.He described Skutnik'swork as excellent.He testified Skutnik was not to blame forthe Howmedica job not bein&satisfactory but that this hadbeen caused by the press which Skutnik operated and wasnot working properly.He also testified that he was presentwhen Skutnik argued with DeMari,his foreman,over thefeasibility of applying varnish to the paper in order for theink to dry more rapidly. Russo testified that DeMari insist-ed varnish be applied to the paper in order to meet the659Howmedica job deadline,whereupon Skutnik reluctantlyfinished the job in the manner his foreman demanded. Afterthe Howmedica job was rejected,continued Russo, DeMaritold him, "Either that guy goes or I go." It was clarified onRusso's cross-examination that when he had spoken withDeMari about the Howmedica job and DeMari said, "Ei-ther he or I has got to go," DeMari was referring to Skutnik.Moreover,Russo testified,the day following Skutnik's dis-charge he spoke with Cuomo,the plant superintendent who,he added parenthetically,became unfriendly toward him[Russo] after the July 1 election which the Union won, andthat Cuomo said to him,"Well, we got rid of that uy,"whereupon Russo told Cuomo that it was he [Russorwhohad organized the shop and not Skutnik,to which Cuomore lied, "We know who was behind it. Now that we got ridof him,who isggoing to sit in for the Union?"Vincent Hallahan,who presently is employed by Respon-dent,described the press on which he worked with Skutnikas never having worked satisfactorily.With respect to theHowmedica job, Hallahan testified the paper was of inferiorquality,and the printing job turned out badly because De-Mari had ordered varnish to be applied to thepaper whichresulted in the printing being unsatisfactory.On his cross-examination,Hallahan stated that after Skutnik's dischargethe Howmedica job was rerun without any problems aris-ing.B. Respondent'sTestimonyJoseph DePalma,Jr., vice president of Respondent Com-pany,testified he learned that Skutnik was a union membera month after he was hired, on February9.The press uponwhich Skutnik worked,stated DePalma,Jr.,was first oper-ated byDeMan,the plant foreman, and during his tenurenone of the printing jobs run on this machine were rejected.DePalma, Jr., testified that when Skutnik took over in Feb-ruary and wasplaced in charge of the machine, the first jobrejected was that for the EquitableLifeInsurance Society,one of RespondentCompany'smost important customers.Joseph DePalma,Jr., then testified with respect to an unsa-tisfactoryprintingjob produced for the Johnson&JohnsonCompany, about whichthis company complained in thefirstweek of June.Inasmuch as this job hadpbeen done bySkutnik,testifiedDePalma, Jr., "We decided to fire himbecause of his constantflow of inferior work, particularlythe Howmedicajob, the Equitable LifeInsurancejob, andthe Johnson&Johnson job. 'He testifiedthat the Howmed-ica ordercost the Company $1,600 to reprint, the Equitable,$500, and for the Johnson&Johnson order,the cost in-volved thecharge for the "overrun." It was then,testifiedJoseph DePalma,Jr., that his father decided to terminateSkutnik andtold Cuomo,the plant superintendent, to firehim. DePalma,Jr.,deniedthat Skutnik's union affiliationhad anythingto do withhis discharge,stating thatthe onlyreason he was terminated was because of the three defectiveprinting jobs above described.DePalma,Jr., completed histestimony by stating that when his father first learned thatSkutnik was a union member,he had wanted to fire him butthathis sons prevailed on their father not to do it. Oncross-examination, it was elicited from DePalma,Jr., that inorder to maintainquality controlof their printing jobs, it isthe policyof Respondent to have the press foreman inspectthe completed job before it is delivered to the customer. Healso testified on his cross-examinationthat theynever hadany problem with the qualityof Skutnik's work until aboutthe middle of May. 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDConclusionsAgainst this simple fact pattern,Respondent's efforts toexonerate itself from a finding of unfairlabor practices byclaiming that Skutnik was an unsatisfactory employee issingularlunimpressive.Thus, Joseph DePalma, Jr.,Respondent'sonlywitness, testifiedthat the quality ofSkutnik's work wassatisfactoryfrom the time he was hiredon February9 untilMay 14,whenthey receiveda letterfrom the EquitableLifeAssuranceSociety complainingabout the quality of printing on ajob whichwas turned outby Skutnik. Thiswitness also testified that hisfather, JosephDePalma, Sr., president of RespondentCompany,learnedafter Skutnik was hired that he was a union member, where-upon he told his sons, also officersof the Company, that hehad decided to fire Skutnik.However,testifiedDePalma,Jr., thesons prevailed upon their fathernot to take thisaction.;Thisdual admission on the art of DePalma, Jr.,was tantamount to admittingto the 8(ax3) allegation of thecomplaintwithrespect to Skutnik;namely, that he wasdischarged for his unionactivities.Merely to state the facts iiithisproceeding is sufficient tonegate Respondent's denial of any wrongdoingwithrespectto Skutnik.He was a capable and qualified employee, asevidencedby not onlyhis own testimony but also that of hisfellowemployees.Skutnik'swork record invalidatesRespondent's contention that the deficientquality of hiswork justified his discharge. In the context ofthe 5 monthshe wasemployed byRespondent,its claim thatthe threeprintingjobsreferred to above were the causeof his dis-charge is not warranted on the factsherein elicited. Thethree incidents,involving the HowmedicaCompany, Eq-uitable Life AssuranceSociety, and Johnson & JohnsonCompany, astestifiedto byDePalma,Jr., are not credited.Assuming,arguendo,thatthese three customers' dissatisfac-tion withtheir printing work wasjustified, nevertheless, itis not believedthat these three incidents were the motivatingcause for Skutnik's discharge,as the reasonadvanced forthe Howmedicajob wasnot Skutnik's fault,and, with re-spect to the Equitable and Johnson&Johnson printingjobs,the alleged deficiencies were lackingin specifics andremarkablein their triviality.Moreover,Skutnik's suddenand precipitate discharge, with no warningthat disciplinaryaction was imminent,indicatesthata proscribed motive wasthe cause for this termination.The fact that Skutnik's workrecord in this case disclosedthat therewas insufficient basisfor the Respondent's alleged dissatisfactionwith the qualityof Skutnik s work compels the conclusionthatthe decisionto discharge him was for his union activities.Corroborativeof this conclusion is not only the incident in which the sonsof DePalma,Sr.,prevailed upon their father not to dis-charge Skutnik because of his union affiliation, but also thefailure of Respondent,at the time of makingthis precipitatedischarge,to offer Skutnik any reason which reflected onthequalityofhiswork.These factors, along withRespondent's knowledge of Skutnik's union affiliation andDePalma,Jr.'s testimony reads as follows.. Later on through word of mouth from ink salesmen,we found thatthere was a possibhty that Mr.Skutnik was a member of the union andMr. DePalma[father] said the we should replace him, we said we don'thave to worry about it dad,he is one of 14 men in there,he is a goodpressman and he went along with it.We had union men before, we hadMr. Ray Compte a year before,he was a union man.Q. Did you ever discharge Mr. Compte?A. He was discharged around August or September of last year,he was running into a series of bad work, too.activities and the unconvincing nature of the reasons whichthe Respondent Company subsequently offered for his dis-charge, compels the conclusionthatSkutnik was discrim-inatorily discharged within the meaning of Section 8(a)(3)of the Act 4Argumentatively assuming that Skutnik's alleged poorwork record was cause for his discharge,which is contraryto the finding made herein,it is well settled,nevertheless,that when a clearly unlawful reason is the motivating causefor a discharge,which in this case is found to be Skutnik'smembership in the Union and his solicitation of fellow em-ployees to join the Union,the coexistence of a separate validreason,namely,his alleged unsatisfactory work perfor-mance,doesnot eliminate the unlawful aspect ofRespondent's action.5Although layoffof an inefficient em-ployee is lawful, it may become discriminatory if other cir-cumstances,ashere,indicate that protected activitiesweighed more heavily in the decision to discharge Skutnikthan did dissatisfaction with his work.6It is found,there-fore, that Skutnik was discharged for his union activities, inviolation of Section 8(a)(3) ofthe Act.'The allegations in the complaint with respect to Respon-dent violating Section 8(a)(l) by interrogating,keeping un-der surveillance,and threatening its employees withdischarge is dismissed as there is insufficient probative evi-dence to prove these alleged unfair labor practices.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce with-in the meaning ofthe Act.2.By discharging Ted Skutnik because he engaged inunion activity,as set forth above,Respondent discriminatedagainst him in regard to his tenure of employment,and theterms and conditions thereof,to discourage membership inthe Union and thereby engaged in,and is en aging in, un-fair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.4.All other allegations in the complaint alleging viola-tions of Section 8(axl) are dismissed.4 Respondent's failure to call as witnesses DeMan and Cuomo,who wereSkutmk's immediate supervisors and who had best knowledge of the qualityof his work,casts doubt on the veracity of DePahna,Jr.'s version of thealleged cause for Skutnik's discharges.N.L.R.B.v.Wallick and Schwalm,198F.2d 447,483 (C.A. 3).SN LR.B. v. Swinerton&Walberg Company,202 F.2d 511 (C.A. 9)6N LR.B. v. Whiten Machine Works,204 F.2d 883,885 (C.A.1),N.L.R.B.v. Local Union No.38,UnitedAssociationof Journeymen,etc., 388 F.2d 679,680 (C.A. 9)rThe Union lost a Board election held at Respondent's plant in May 1970.The testimony is uncontradicted that Skutnik was encouraged by his Union,the Charging Party, in February 1971 to seek employment at Respondent'splant, all of which occurred in the context of Skutnik being counseled byGilbert,a union official,not to state on his employment application that hehad worked for any union plants in the past,which advice Skutnik followedin falsifying his Lob application form.Seesupra.A representation petition wasfiledby the Union on May27, 1971,and an election was held atRespondent's plant on July 12, which the Union won.The concatenation ofthese salient facts gave the Trial Examiner pause to consider whetherjursdic-tion should be asserted,in the context of the Supreme Court's holding inN LRB.v. Indiana & Michigan Electric Co,318 U.S. 9, 18-19,and theBoard's decision inVaughn Bowen,93 NLRB 1147,1153-54. These cases heldrelief will not be granted where to do so would result in the Board's processesbeing submitted to abuse.See O'Donnell's Sea Food Grill,55 NLRB 828, andalso,Iowa Beef Packers, Inc v.N.LR.B.,331 F.2d 176,185, where the courtdenied reinstatement and backpay to an 8(aX3) discriminatee who had falsi-fied his testimony while on the stand,and in the charge which he filed withthe Board. THE REMEDYDePALMA PRINTING CO.661Having found that Respondent Was at least partiallymotivated in its discriminatory treatment of Skutnik be-cause of his activities on behalf of the Union, and that itthereby engaged in unfair labor practices as set forth above,itwill be recommended that it cease and desist therefromand take the affirmative action, set forth below, found nec-essary and designed to effectuate the policies of the Act.Accordingly, upon the basis of the foregoing findings offact and conclusions of law, and upon the entire record,pursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following recom-mended:8ORDERRespondent,DePalma Printing Company,its representa-tives,officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Local 1,AmalgamatedLithographers of America,InternationalTypographicalUnion,AFL-CIO,or in any other labor organization of itsemployees,by threatening to discharge,or by discharging,any of its employees because of their union or concertedactivities,or in any other manner discriminating in regardto their hire or tenure of employment or any term or condi-tion of employment of any employee.(b) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their rights guar-anteed to them in Section 7 of the Act.2. Take the following affirmative action which,it is found,will effectuate the policies of the Act:(a)Offer to Ted Skutnik immediate,full, and uncondi-8 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations and RecommendedOrder hereinshall, asprovidedin Sec.102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusionsand Order, and all objectionsthereto shall be deemed waived for all purposes.tional reinstatement to his former or a substantially equiva-lent position, without prejudice to his seniority or otherrights and privileges or working conditions, and make himwhole for any loss of pay he may have suffered by reasonof the discrimination, in the manner set forth in the sectionhereof entitled "The Remed ."(b)Notify Ted Skutnik, ifyhe is presently serving in theArmed Forces of the United States, of his right to full rein-statementupon application, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces.(c) Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all payrollrecords, social security records, timecards, personnel rec-ords and reports, and all other records necessary or usefulto determine or compute the amount of backpay due, asherein provided.(d)lost at its office and plant at Ridgefield Park, NewJersey, copies of the attached notice marked "Appen-dix."Copies of said notice, to be furnished by the RegionalDirector for Region 22, shall, after being duly signed by anauthorized representative of the Respondent, be posted byit immediately upon receipt thereof and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(e)Notify the aforesaid Regional Director, in writing,within 20 days from the date of receipt of this Decision,what steps it has taken to comply herewith.to9 In the eventthatthe Board'sOrderis enforcedby a Judgmentof a UnitedStatesCourt of Appeals, the wordsin the notice reading,"Posted by Orderof the NationalLaborRelations Board"shall be changed to read"PostedPursuant to a Judgment of theUnited States Court of AppealsEnforcing anOrderof the NationalLaborRelations Board."10 In the eventthat thisrecommendedOrder is adopted by theBoard afterexceptions have been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 22, in writing,within 20 daysfrom the dateof this Order, whatsteps the Respondenthas taken to complyherewith."